FIHM‘§

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA MAR 2 5 2019
DARYL sHARP, z cigarri(s’ iirs£ngi:$)irsiiri§ §?'éléi:§i§.-ya
Plaintiff,
v. Civil Action No. 19-0306 (UNA)

TIMOTHY DOLAN, et al. ,

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint

The Court notes that complaints filed by pro se litigants are held to less stringent

l standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). However, even pro se litigants must comply with the Federal Rules of
Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice
to the defendants of the claims being asserted, sufficient to prepare a responsive answer, to

prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

lt appears that the plaintiff was arrested on October 5, 2018. See Compl. at 1-2. For
reasons the plaintiff does not articulate, he demands $5 00 trillion and the criminal conviction of
Catholic bishops for “stealing, abusing and murdering including terrorist attacks on public
schools and other places of family gathering[.]” Id. at 2. Missing from the complaint is a
statement of the grounds upon which this court’s jurisdiction depends and a statement of a
cognizable claim showing plaintiffs entitlement to relief. As drafted, the complaint fails to meet
the standard set forth in Rule 8(a), and therefore, it must be dismissed An Order consistent with

this Memorandum Opinion is issued separately.

DATE; Z{Q/<lj¢l 4%/’)24/§/

Urli?ed states Di§trict Judge

